     Case 2:20-cv-01447-APG-EJY Document 22 Filed 02/11/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    TRESLEY T. HENDLEY,                                      Case No. 2:20-cv-01447-APG-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    STATE OF NEVADA; BRITTANY
      HURLEY; CCDC BOOKING; SHANA
 8    BROWERS; STEVEN B. WOLFSON;
      FRANK LOGRIPPO,
 9
                     Defendants.
10

11          Before the Court is Plaintiff’s in forma pauperis application. ECF No. 21. This application
12   is moot at Plaintiff was granted in forma pauperis status on November 30, 2020. ECF No. 8.
13          Also before the Court is Plaintiff’s Ex Parte Motion for Appointment of Counsel. ECF No.
14   20. The application is premature to the extent Plaintiff seeks relief under 42 U.S.C. § 1983 as there
15   is no cause of action that has been allowed to proceed under the statute.
16          Finally, to the extent Plaintiff seeks assistance with filing a habeas corpus petition, the Clerk
17   of Court is directed to send Plaintiff instructions on how to do so.
18          Accordingly, for the reasons stated above,
19          IT IS HEREBY ORDERED that Plaintiff’s Application to Proceed in forma pauperis (ECF
20   No. 21) is DENIED as moot.
21          IT FURTHER ORDERED that Plaintiff’s Ex Part Motion for Appointment of Counsel (ECF
22   No. 20) is DENIED without prejudice.
23          IT IS FURTHER ORDERED that the Clerk of Court shall forward instructions to Plaintiff
24   regarding filing a habeas corpus petition.
25          DATED this 11th day of February, 2021.
26

27                                                         ELAYNA J. YOUCHAH
                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                       1
